Name: 94/960/EC: Commission Decision of 28 December 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Finland
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural activity;  trade policy;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D096094/960/EC: Commission Decision of 28 December 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Finland Official Journal L 371 , 31/12/1994 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 64 P. 0241 Swedish special edition: Chapter 3 Volume 64 P. 0241 COMMISSION DECISION of 28 December 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Finland (94/960/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Council Directive 94/42/EC (2), and in particular Article 3 (13) thereof, Whereas more than 99,8 % of bovine herds in Finland have been declared officially brucellosis free within the meaning of Article 2 (e) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years; whereas no case of abortion due to a brucella infection has been recorded for at least three years; Whereas in order to maintain this qualification, it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Finland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In order to maintain the officially brucellosis-free status of bovine herds in Finland, the following conditions must be met: - every bovine animal suspected of being infected with brucellosis must be notified to the competent authorities and must undergo official investigations for bucellosis including at least two serological blood tests including competent fixation as well as a microbiological examination of appropriate samples taken in the case of an abortion, - during the period of suspicion, which will continue until negative results have been obtained from the tests provided for in the first indent, the officially brucellosis-free status shall be suspended in the case of the herd of the suspected bovine animal or animals. Article 2 Details of any positive herds, as well as an epidemiological report, shall be communicated to the Commission without delay. Article 3 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 201, 4. 8. 1994, p. 26.